Citation Nr: 0400070	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 
1991, for a grant of entitlement to service connection for 
post-traumatic stress disorder.  

2.  Entitlement to an effective date earlier than December 
16, 1999, for a grant of entitlement to a total disability 
evaluation for compensation, based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from July 1947 to April 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claims for earlier effective dates for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and for 
a total disability rating for compensation, based on 
individual unemployability (TDIU).  This case was later 
transferred to the Cleveland RO for expedited processing.  

For the sake of clarity, it is noted that, by its rating 
decision of June 1999, the RO denied entitlement to an 
increased rating for PTSD and service connection for 
psoriasis.  An appeal was thereafter initiated, but following 
the issuance of a statement of the case in February 2000 and 
the veteran's perfection of such appeal, he withdrew those 
matters from appellate consideration in statements received 
by VA in August and September 2000.  As such, those matters 
are not within the Board's jurisdiction and are not herein 
addressed.

Pursuant to a December 2003 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).

The remand of this case to the RO is via the Appeals 
Management Center in Washington, DC, and VA will notify the 
veteran is further action is required on his part.

REMAND

A VA Form 8, Certification of Appeal, was prepared by the 
Cleveland RO in June 2002, albeit without any indication that 
the veteran was then or later afforded notice of the appeal's 
certification or of his right, among others, to submit 
additional evidence within the ensuing 90-day period.  The 
record reflects that additional evidence in support of the 
claims herein at issue was submitted by the veteran to VA in 
October 2002, subsequent to issuance of the statement of the 
case (SOC) in May 2002 and without the subsequent issuance of 
a supplemental statement of the case.  Other evidence is 
shown to have been received by VA in March 2002, prior to 
issuance of the May 2002 SOC, although such evidence is not 
referenced therein.  In each instance, the evidence was 
received without a waiver of initial RO consideration.  In 
light of the foregoing, remand to the RO is required so as to 
ensure that such evidence is initially considered by the RO.  

It is also noteworthy that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
became law following the initiation of the claims at issue.  
The VCAA significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claims in question 
must be provided to the veteran.  In addition, under the VCAA 
notice of what portion of that necessary evidence the veteran 
is personally required to submit, and notice of what portion 
of that evidence VA will secure, is necessary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, however, 
the only attempt to furnish the required notice was by means 
of the statement of the case of May 2002, wherein the RO 
cited the provisions of 38 C.F.R. § 3.159.  In the absence of 
Quartuccio sufficient notice under the VCAA, remand to the RO 
is required.  

In remanding this case the Board finds that the appellant has 
never been provided sufficient notice under 38 U.S.C.A. 
§ 5103 (West 2002).  As such, the holding in VAOPGCPREC 08-03 
(Dec. 22, 2003) is not for application.
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the veteran's claims of 
entitlement to earlier effective dates 
for service connection for PTSD and for a 
TDIU.  As part of such actions, the RO 
must advise the veteran of the specific 
information and evidence needed to 
substantiate such claims, and furnish 
notice to him in writing of what specific 
evidence, if any, must be obtained by him 
and precisely what specific evidence, if 
any, will be retrieved by VA.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claims and 
that such must be received by VA within 
one year from the date such notice is 
sent.  Notice must also be provided to 
the veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the expiration 
of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , 
Section 701 (H.R. 2297, December 16, 
2003).  

2.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to 
earlier effective dates for a grant of 
service connection for PTSD and a TDIU, 
based on all of the evidence of record, 
including that received by VA in March 
and October 2002 without a waiver of 
initial RO consideration, and all 
pertinent legal authority, inclusive of 
the VCAA.  If any benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded the opportunity 
to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


